Citation Nr: 1523876	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee chondromalacia.

2.  Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia.

3.  Entitlement to specially adapted housing or a special home adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to May 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and May 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Offices (RO) in Detroit, Michigan.

The claims for higher ratings for right and left knee chondromalacia were remanded by the Board in February 2007 and January 2009 for additional development.  The matter was last before the Board of Veteran's Appeals (Board) in July 2010, when the appeal was remanded to accommodate the Veteran's request for a hearing.

The Veteran testified before the undersigned at a September 2014 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Board notes that the file contains a statement of the case issued in February 2014 on claims for service connection for a left ankle disability, lumbar spine disability, neck disability, right ankle disability, acquired psychiatric disability, and diabetes mellitus, and entitlement to a total rating based on individual unemployability.  The Veteran did not perfect an appeal of these claims.  As such, no action by the Board is required as to these claims.

The Board also notes that the February 2014 VA Form 8 did not include the issue of entitlement to specially adapted housing or a special home adaptation grant as a claim certified to the Board.  However, an appeal of this claim was perfected by the filing of a VA Form 9 in January 2011 and there is no indication that the Veteran has since withdrawn the claim.  It is thus in appellate status and has been included on the title page.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.

In February 2007, the Board noted that the issue of entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status was raised by the record.  In addition, in April 2012 the Veteran raised the issue of entitlement to nonservice-connected pension.  Virtual VA Entry June 25, 2012.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to request the current private treatment records of Dr. S., Dr. A., and the Michigan Health Department, Department of Consumer and Industry Services, identified at the September 2014 hearing.  See Hearing Transcript, p. 7-9.  The record currently contains only isolated letters from Dr. A.; the record does not contain the underlying treatment records of Dr. A., or records of Dr. S. or the Michigan Health Department. 

Additionally, an updated VA examination should be afforded.  See Hearing Transcript, pp. 9, 14.  While on remand, findings regarding the claim for specially adapted housing should also be obtained.  Additionally, the Veteran should be provided with notice regarding the current regulations pertaining to specially adapted housing, and should be afforded an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the revised VA regulations for specially adapted housing and special home adaptation grants that became effective on October 25, 2010. 75 Fed. Reg. 57,861-62 (September 23, 2010).

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* the private treatment records of Dr. S. (identified at the September 2014 Hearing, Hearing Transcript, p. 7-9)

* the private treatment records of Dr. A. (identified at the September 2014 Hearing, Hearing Transcript, p. 7-9)

* Records from the Michigan Health Department, Department of Consumer and Industry Services (identified at the September 2014 Hearing, Hearing Transcript, p. 11)

Associate these records with the paper claims file or upload the records in separate electronic files to VBMS.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected right and left knee chondromalacia.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

a. The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the Veteran's service-connected knee disorders, to include instability and limitations on range of motion.  The examiner must specifically describe reported knee symptoms and their effects on the Veteran's occupational functioning and activities of daily living. The examiner must:

(i) Provide the range of motion of the knees, expressed 
in degrees.  State whether the flexion is limited to 15 
degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the knees is limited to 
45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 
degrees, or 5 degrees.

State whether any functional loss due to pain and/or 
weakness causes disability beyond that reflected on 
range of motion measurements.

(ii) Conduct repetitive motion testing and note any 
decrease of range of motion after repetitive use, in 
degrees.  Specifically, determine whether the knees 
exhibit weakened movement, excess fatigability, 
incoordination, painful motion, and/or pain with use.

(iii) State whether the Veteran experiences recurrent 
subluxation or lateral instability of the knees and, if   
instability exists, the degree of instability (severe, 
moderate, or slight).

(iv) State whether there is any ankylosis, 
abnormalities of the semilunar cartilage, impairment 
of the tibia and/or fibula, or genu recurvatum of the 
knees.

b.  The examiner must opine to what extent the above findings are based on the service-connected knee disabilities, and to what extent the symptomatology is due to non-service connected disabilities.  

c.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, alone, (consisting only of chondromalacia of the right and left knee) result in the following:

(i.) The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(ii.) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or

(iii.) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(iv.) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(v.) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(vi.) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

The term, "preclude locomotion," means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

d. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* August 2003 VA examination findings that the Veteran's bilateral knee pain was related to a herniated disc in the lumbar spine, and that the Veteran's usual range of motion was limited by pain, weakness, stiffness, lack of endurance/easy fatigue secondary to chronic low back pain.

* August 2004 VA examination findings that while the Veteran walked with a cane, his gait rolled side to side due to his body habitus without any noted knee-related surge, and without evidence of heavy leaning on the cane.

* September 2004 report of Dr. A. that the Veteran had a "limited ability to stand, walk, kneel, and bend due to the knee pain."

* October 2005 VA examination findings that the Veteran's degenerative arthritic changes were less likely than not due to the service-connected chondromalacia, and that his inability to walk and care for himself was not due to the service-connected bilateral knee condition.

* June 2006 report of Dr. A. that the Veteran was "wheelchair bound in part, partly [sic] due to the chronic knee pain."

* April 2007 report of Dr. A. that the Veteran was "wheelchair bound, in part related to his knee pathology. His condition is progressive and non-remediable. His knee condition is unrelated to a back injury or deep vein thrombosis."

* August 2007 report of Dr. W. A. that "his only real option would be a knee replacement though I am not sure that is going to make him walk. I think his non-ambulatory status is from neurological reasons."

* September 2009 VA examination findings that the "knee chondromalacia is a localized condition and not related to any back pathology or any residual condition of the deep vein thrombosis in the legs. The presence of degenerative arthritis of the knees is consistent with the Veteran's age."

* March 2014 VA examination finding that "wheelchair use is related to lumbar spine condition and drop foot per medical records, but [the Veteran] claims [it is] due to all his health conditions."

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;
WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Then, review the medical examination report to ensure it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







